Per Curiam:.
This case was tried in the county court with increased jurisdiction of Bottineau county, and resulted in a verdict and judgment in favor of the plaintiff. Erom such judgment the defendant appealed to the district court of Bottineau county, wherein a verdict and judgment were rendered against him and in favor of the *549plaintiff. From such judgment tbe defendant has appealed to this court.
The respondent has served and filed an offer to accept, in full settlement of the amount claimed, the amount of the judgment rendered in county court. The defendant and appellant appears in open court and states that he makes no objection to such disposition of this case.
It is accordingly ordered that the appeal be dismissed, and the District Court of Bottineau county is directed to enter judgment in conformity with the judgment of the County Court of that county, from which the appeal was originally taken.
Goss, J., being disqualified, did not participate.